          Case 1:19-cr-10113-FDS Document 47 Filed 03/01/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )       Criminal No. 19-cr-10113-FDS
                                                )
LOUIS D. COLEMAN, III                           )


        ASSENTED-TO MOTION FOR ISSUANCE OF RULE 17(c) SUBPOENAS

        The defendant, Louis D. Coleman III, hereby moves for the issuance of two Rule 17(c)

subpoenas for records pertaining to law enforcement’s warrantless real-time tracking of Coleman’s

vehicle and cellular telephone. See Fed. R. Crim. P. 17(c)(1). Specifically, the defendant seeks to

obtain records pertaining to law enforcement’s communications with OnStar, which was installed on

Coleman’s car, and T-Mobile, Coleman’s cellular phone provider, from the period of time from

when the victim in this case was reported missing, up until Coleman’s arrest. This request specifically

includes law enforcement’s requests to OnStar and T-Mobile, the stated justifications for the

requests, and location and other information relayed back to law enforcement from OnStar and T-

Mobile pursuant to the requests. These records could be in the form of documents, emails, and/or

recorded telephone conversations. The information is needed to investigate pretrial motions to

suppress and to otherwise prepare for trial.

        United States v. Nixon, 418 U.S. 683 (1974), provides the general analytical framework for a

Rule 17(c) request. In order to obtain production prior to trial, “the moving party must show (1) that

the documents are evidentiary and relevant; (2) that they are not otherwise procurable reasonably in

advance of trial by exercise of due diligence; (3) that the party cannot properly prepare for trial

without such production and inspection in advance of trial and that the failure to obtain such
          Case 1:19-cr-10113-FDS Document 47 Filed 03/01/20 Page 2 of 4



inspection may tend unreasonably to delay; and (4) that the application is made in good faith and is

not intended as a general ‘fishing expedition.’” Nixon, 418 U.S. at 699-700; see also United States v. The

LaRouche Campaign, 841 F.2d 1176, 1179 (1st Cir. 1988). The moving party also has an obligation to

avail itself of the Rule 17(c) mechanism in a timely fashion. See United States v. Ingraldi, 793 F.2d 408,

415 (1st Cir. 1986).

        This request satisfies Nixon and related First Circuit caselaw. The government has charged

Coleman with the kidnapping of the victim, with her death resulting, in violation of 18 U.S.C.

§1201(a)(1). The victim was reported missing on February 26, 2019 at approximately 5:30 PM after

last being seen leaving a nightclub in Boston in the early morning of February 24, 2019. Based on

the review of surveillance video and other investigation conducted after the victim was reported

missing, police determined that the victim had left a location in Boston with Coleman in his car in

the early morning hours of February 24, 2019. On February 28, 2019, police went to Coleman’s

address in Providence, where they reviewed additional surveillance images that showed Coleman

dragging the victim, who appeared to be either deceased or unconscious, into his apartment building

early on the morning of February 24, 2019, and onto the elevator, and then dragging her body from

the elevator on the fourth floor towards her apartment. When the police entered Coleman’s

Providence apartment later on February 28, 2019, neither Coleman nor the victim was in the

apartment.

        Law enforcement officers subsequently initiated an “exigency request” with OnStar. They

were provided location information for Coleman’s car from OnStar. That location information was

provided to other officers. Based on location information provided to law enforcement from

OnStar, law enforcement was able to locate Coleman’s car in Delaware and initiated a motor vehicle

stop. Coleman was driving the car, and the victim’s deceased body was found in a suitcase in the
          Case 1:19-cr-10113-FDS Document 47 Filed 03/01/20 Page 3 of 4



trunk of the car.

        Law enforcement also attempted to locate Coleman’s cell phone to attempt to locate him

during this same period of time. According to discovery, Boston Police cited exigent circumstances

to get location information from T-Mobile, Coleman’s cellular service provider.

        Coleman has requested discovery regarding the OnStar information described above in a

discovery letter dated December 10, 2019. See D.E. 43. In a response dated December 26, 2019, the

government disclosed that “information from OnStar was received telephonically by the Boston

Police Department. We agree that OnStar may have retained pertinent records, but our

understanding is that OnStar is likely to require legal process before providing such records.” The

government suggested moving jointly or otherwise for an order from the Court for such records.

Coleman has also tried to obtain this information from OnStar independently, and has been told by

OnStar that they require a court order. Coleman has also attempted to obtain the sought-after

information from T-Mobile and has been informed that a court order is required.

        According to both OnStar and T-Mobile, a court order is required to obtain information

about how law enforcement gained warrantless access to real-time location information with respect

to the vehicle Coleman was operating, resulting in the stop of his motor vehicle and his arrest. Law

enforcement also gained and/or attempted to gain warrantless real-time location information with

respect to Coleman’s cell phone. Because the government is likewise not in position to obtain the

requested information without a court order, the government assents to the allowance of this

motion.

        As such, the showing needed under Nixon exists here: (1) the location tracking information

discussed herein is evidentiary and relevant; (2) Mr. Coleman has exercised due diligence to obtain

the needed information, which is not otherwise procurable without a subpoena; (3) Mr. Coleman
          Case 1:19-cr-10113-FDS Document 47 Filed 03/01/20 Page 4 of 4



cannot properly litigate pretrial motions to suppress and otherwise prepare for trial without this

location tracking information; and (4) Mr. Coleman has acted diligently and with good faith.

                                             Conclusion

       For the reasons outlined above, the parties request this Court issue Rule 17(c) subpoenas to

OnStar and T-Mobile.




                                                       LOUIS D. COLEMAN, III
                                                       By his attorneys,

                                                       /s/ Jane Peachy
                                                       Jane Peachy
                                                         B.B.O. No. 661394
                                                       /s/ Wade Zolynski
                                                       Wade Zolynski
                                                          MT Bar No. 6088
                                                       Federal Defender Office
                                                       51 Sleeper Street
                                                       Boston, MA 02210
                                                       Tel: 617-223-8061

                                                       /s/ David P. Hoose
                                                       David P. Hoose
                                                         B.B.O. No. 239400
                                                       Sasson, Turnbull, Ryan, & Hoose
                                                       100 Main Street
                                                       Northampton, MA 01060
                                                       Tel: 413-586-4800 Ext. 107


                                   CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on March 1, 2020.

                                                               /s/ Jane Peachy
                                                               Jane Peachy
